Citation Nr: 0838441	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  00-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left hemisphere cerebrovascular accident with residual 
weakness of the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in January 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.

In December 2003 and September 2006, the claim was before the 
Board on appeal.  The claim was remanded to the RO for 
further development and readjudication.  The claim is again 
before the Board.

The veteran testified at a hearing before the Columbia RO in 
June 2000.  A transcript is in the file.


FINDINGS OF FACT

1.  The veteran suffered a left hemispheric cerebrovascular 
accident in October 1998.

2.  The veteran was not treated at a VA facility for symptoms 
of transient ischemic attacks prior to his left hemispheric 
cerebrovascular accident.

3.  There is no competent evidence showing that the veteran 
incurred additional disability as the result of carelessness, 
negligence, lack of proper skill or error in judgment on the 
part of VA health care providers 




CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for left hemisphere cerebrovascular accident 
with residual weakness of the right upper extremity, have not 
been met. 38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in October 2006 of the information and evidence needed to 
substantiate and complete a claim.  VA informed the veteran 
of how disability evaluations and effective dates are 
assigned in March 2006.  The veteran was provided an 
opportunity to respond.  The claim was readjudicated in a 
July 2008 supplemental statement of the case.  Accordingly, 
any prejudice in VA's provision of proper notice to the 
appellant was harmless.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and providing the 
opportunity for a hearing.  The claim was remanded twice to 
fulfill the duty to assist and provide proper notice, and the 
claim was then readjudicated.  The Board finds that any duty 
under the Veterans Claims Assistance Act of 2000 has been 
adequately fulfilled.  There is not a scintilla of evidence 
that any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The veteran filed his claim in August 1999.  He contends that 
VA failed to timely treat his transient ischemic attacks 
(TIAs), and that the resulting delay in treatment those 
attacks caused him to ultimately suffer a left hemispheric 
cerebrovascular accident.  He seeks compensation under the 
provisions of 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151 a veteran may be awarded 
compensation for additional disability, not the result of his 
willful misconduct, if the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. § 
1701(3)(A), and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable.  
See also 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363.

Under the law, hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (1) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (2) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The veteran asserts in a pre stroke chronology report 
received in July 2000 that he had experienced several 
temporary episodes of numbness on his right side and left eye 
blindness since the summer of 1998.  In August 1998, he 
reportedly appeared at the VA medical center in Greenville, 
South Carolina, but could not be immediately treated because 
he did not have his DD 214 to show he was eligible for 
treatment.  

The appellant further asserts that on October 7, 1998, he 
appeared at the Greenville Outpatient Clinic with his DD 214, 
and he was told he was eligible for benefits.  The veteran 
also maintains that he had suffered a TIA the day before.  A 
VA employee informed him that the next available appointment 
with a physician was in February 1999.  

Thereafter, the appellant argues that on October 28 or 29, 
1998, he suffered a left hemispheric cerebrovascular 
accident.  

In this case, there is no evidence that VA actually examined 
the veteran's symptoms prior to the date of his stroke.  
Hence, the veteran's claim does not fall under 38 U.S.C.A. § 
1151 as the law requires that the disability be caused by 
active negligence during hospital care, medical or surgical 
treatment, or an examination furnished to the veteran.  
Indeed, an "omission-type" of negligence discussed in 38 
C.F.R. § 3.361(c)(2), contemplates a situation where a VA 
physician actually treats a patient and negligently overlooks 
a diagnosis after being presented with symptoms, resulting in 
the natural progress of the disease when it could have been 
stopped.  The veteran here was not yet treated by VA.  This 
section or any other current law does not contemplate 
benefits for failure to schedule the veteran for a timely 
appointment.  

While it is unfortunate that the veteran difficulty obtaining 
an appointment, staffing shortages causing a delay in 
scheduling or deciding eligibility by the VA medical center 
do not fall under 38 U.S.C.A. § 1151.  Moreover, VA has the 
obligation to first ensure that every person seeking care 
from VA is actually eligible for that care.

Even assuming arguendo that the veteran's claim fell within 
the scope of 38 U.S.C.A. § 1151, there is no competent 
evidence that VA's actions were the proximate cause of the 
veteran's stroke.  The veteran was told on October 7, 1998 
that he was eligible to receive care under VA.  He was 
scheduled for the first available outpatient appointment in 
February 1999.  The veteran maintains that he had been 
experiencing symptoms of numbness in his right hand and arm 
and several episodes of blindness in his left eye for months 
prior to October 1998.  He even noted in his statement that 
he had experienced a TIA on October 6.  Notably, after the 
veteran realized the first available outpatient appointment 
at the VA clinic was not until February 1989, he could have 
presented to a VA hospital on an emergency basis.  He did not 
go to the hospital although he purportedly suffered a TIA 
only one day earlier.  After his visit to the outpatient 
clinic on October 7, two additional weeks passed before he 
suffered a stroke.

While the Board appreciates the sincerity of the appellant's 
claim.  There is no evidence, however, that the veteran is 
either competent to state that VA's administrative actions in 
scheduling a February 1999 appointment constituted medical 
negligence, nor is he competent to state that any delay in 
the provision of medical care was responsible for the left 
hemispheric stroke.  Indeed, the appellant has presented no 
medical evidence supporting such a theory, and relies only on 
his lay opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Following a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that veteran's claim for compensation for left hemispheric 
cerebrovascular accident with residual weakness of the right 
upper extremity must be denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for left 
hemisphere cerebrovascular accident with residual weakness of 
the right upper extremity is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


